Mitchell, J.
The defendant was indicted and convicted under Laws 1876, ch. 86, §§ 6, 8 (1878 G. S. ch. 124, §§ 18, 20), of disposing of certain grain, and delivering it out of the warehouse in which it *154was held by Mm in store, without the express authority of the owner and the return of the receipt given for the same.
The point is made that these sections of the statute have been repealed by Penal Code, § 415, under which alone, if at all, the defendant could be indicted and punished, and that the indictment is insufficient under the Penal Code, because it does not allege that the act was done “with intent to deprive or defraud the true owner of his property.” We think the point is not well taken. Penal Code, § 540, provides that nothing in the Code affects any of the provisions of the statute defining and providing for the punishment of offenses not defined and made punishable by this Code.
In view of the manifest object of Laws 1876, ch. 86, and the evils which it was designed to remedy, we think it very clear that section six (6) defines an offense not defined by Penal Code, § 415. The latter defines larcenies, and the only effect of it was to do away with the necessity of a trespass, which is an essential element of every larceny at common law, while section six (6) of the act of 1876, which was designed to protect those storing grain in warehouses, absolutely forbids the shipping of stored grain out of the warehouse without the express authority of the owner and the return of the receipt for the property. Very clearly, an act might constitute a violation of the law of 1876 which would not constitute larceny as defined by the Penal Code.
The receipt given by defendant for this grain was as follows:
“Pioneer Elevator, Glencoe,- Minn. J. H. Rieger, Proprietor.
“Received in store Sept. 22, 1891, for account of J. Keenan, or bearer, 260 bushels of wheat. Storage for each fifteen days, or fractional part thereof, one-half cent per bushel. Winter storage will be from Nov. 15, to May 15, (6 months,) and the charges for such winter storage shall not exceed four cents per bushel. All wheat in store shall be kept insured against loss or damage by fire, for account of whom it may concern. The conditions on which this wheat is received at this elevator are that J. H. Rieger has this option: Either to deliver the grade of ivheat that this ticket calls for, or to pay the bearer the market price in money for the same, less elevator charges, on surrender of this ticket. Damage by beating at risk of holder hereof.
“J. H. Rieger, Inspector.”
*155The indictment charges that defendant delivered and removed the grain out of the warehouse without the express authority of Keenan, the owner thereof, and without the return of the receipt given therefor, and without having paid said Keenan the market price, or any sum, therefor. It is strenuously urged that, notwithstanding the provisions of the act of 1876, the italicised part of this receipt makes the contract one of sale and not of bailment.
It is upon the construction of this clause of the receipt that we think the entire case hinges. It is no doubt true, as counsel suggests, boat there is nothing in the statute prohibiting the parties from making any kind of a contract they choose. But as the parties must be deemed to have contracted with reference to the statute, it is legitimate to consider its provisions in construing the . express terms of their contract. The act of 1876 was largely in the nature of a police regulation of the business of storing grain. Its object was the better protection of those delivering grain for storage. Except the provision declaring certain transactions bailments which at common law would have been sales, perhaps the most important provision of the act was that of section six (6,) prohibiting the shipping out of stored grain without the express authority of the owner and the return of the receipt. One great object of this was to compel warehousemen to keep constantly on hand sufficient grain to meet all outstanding receipts. These considerations but add force to what we think is the obvious and natural meaning of the language of the written contract. All it amounted to, in our judgment, was an option on the part of the defendant, when the receipt was presented, to pay the market price of the grain instead of returning the grain in specie; and this option he could only exercise when the receipt was presented, and by paying the money. It never contemplated that he might treat the wheat as his own without first paying for it. If he elected to buy, it was to be a purchase for cash, and not on credit.
It can hardly be necessary to add that if defendant had unlawfully shipped out this wheat, contrary to the provisions of section six (6,) the offense was complete without any tender of the receipt or demand for the grain by the owner. The gist of the offense charged is the unlawful disposition of the grain, and not a failure to redeliver it on demand.
*156Exceptions are taken to the exclusion of certain evidence offered by defendant. It is not necessary to decide whether contemporaneous parol evidence would have been admissible to prove an agreement different from that expressed in the receipt, for none such was offered. It is not claimed that there was any agreement between the parties except that contained in the writing.
Judgment affirmed.
Gilfillan, O. J., absent on account of sickness; took no part.
(Opinion published 60 N. W. 1087.)